Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 1 of 35 PagelD 230

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

TERRY JONES, CASE NO. 8:17-cv-02888-SDM-AEP

Plaintiff,
VS.

THE STATE OF FLORIDA,
PINELLAS COUNTY SHERIFF
ROBERT GUALTIERI,

and PINELLAS COUNTY,

Defendants.

 

SECOND AMENDED COMPLAINT
Respectfully submitted, Craig Lynd, Esq., Kaufman and Lynd, PLLC, Two

Hundred East Robinson Street, Suite 250, Orlando, Florida 32801, 407-706-3535,
407-440-4543 (facsimile), Florida Bar No. 122210, craiglynd@kaufmanlynd.com.
Plaintiff, TERRY JONES, in accordance with F.R.C.P. 15(a), amends this
Complaint in response to Defendants, COUNTY and SHERIFF’S, individually filed
second Motions to dismiss, hereby suing jointly and severally Defendants,
PINELLAS COUNTY (“COUNTY”), PINELLAS COUNTY SHERIFF ROBERT

GUALTIERI (“SHERIFF”), and THE STATE OF FLORIDA (“STATE”).

JURISDICTION

Page | of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 2 of 35 PagelD 231

. This is an action for damages arising out of one or more violations of State and
Federal law, detailed below.

. This action is brought pursuant to 42 U.S.C. § 1983, and the Eighth and Fourteenth
Amendments to the United States Constitution, and the laws of the State of Florida.

. The jurisdiction of this Court is predicated on 28 U.S.C. §§1331, §1343, and 42

U.S.C. §§$1983, 1988 and constitutional provisions mentioned above, and under
Florida tort law.

. As alleged herein the federal violations were committed because of the deliberate
indifference and/or malice of all of the Defendants.

. The acts and practices constituting the violations alleged below have occurred within

the jurisdiction of the United States District Court in and for the Middle District of
Florida. In connection with the acts, practices, and violations alleged herein, each
Defendant, directly or indirectly, violated the constitutional and legal rights of the
Plaintiff, TERRY JONES (“JONES”).

». All conditions precedent to the maintenance of this action have been satisfied.

. State law claims’ conditions precedent, under Fla. Stat. §768, have been satisfied

and are attached as Exhibit “A” to this Complaint.

PARTIES

Page 2 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 3 of 35 PagelD 232

8. Plaintiff JONES (hereinafter “JONES”), at all times material hereto, was a resident
of Pinellas County.

9. Defendant, STATE, is ultimately responsible for the oversight of jails and prisons
within the Florida Department of Corrections System.

10.Defendant COUNTY is the legislative and governing body of Pinellas County.
Defendant COUNTY had the powers and duties to, among other things, carry on
county government, make investigations of county affairs and perform acts which
are in the common interest of the people of Pinellas County.

11.Pursuant to Florida law, at all times material hereto, Defendant SHERIFF was
charged with the duty of maintaining, staffing, and supervising all correctional
activities in Pinellas County and had ultimate authority over correctional activities.
Said Defendant is responsible for the conduct of the corrections officers in the
employ of the Department of Corrections and ensuring that the Department’s
corrections officers, employees, servants, and agents obey the laws of the State of
Florida and the United States.

12.Pursuant to Florida law, Defendant COUNTY was at all times material hereto
charged with the duty of maintaining, staffing, and supervising all correctional
activities in Pinellas County and, in doing so, at the time of the incidents complained
of here, appointed Brian Riedl as its Director of the Department of Corrections, and

delegated those duties to him.

Page 3 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 4 of 35 PagelD 233

13.Defendant COUNTY was and is a Florida municipal corporation which had ultimate
authority over the Corrections Health Services, at Pinellas County Jail, which
provides health services to all inmates incarcerated in the Pinellas County Jail
System, pursuant to Pinellas County Code of Ordinances.
HISTORICAL BACKGROUND
A, Factual Allegations Regarding Incidents at the Pinellas County Jail, Which
Did, or Should Have Placed Defendants on Notice of Ongoing Constitutional
Deprivations Within the Pinellas County Jail System
14.Prior to the injury of Plaintiff, JONES, there had been multiple previous
incidents, at Pinellas County Jail, where specialized medical needs of inmates
and detainees were known, and those needs were not satisfied appropriately or
disregarded entirely. A few of those case, brought in Federal Court, are listed
below:
i. Diane Nelson
15.Diane Nelson was incarcerated from March 6, 1994 to the date of her death,
March 9, 1994. Ms. Nelson entered the Pinellas County Jail, as a pre-trial
detainee, after having been arrested that evening. Ms. Nelson suffered a prior
heart attack and was prescribed Procardia XL and Nitroglycerine to address her

cardiac issues. Upon intake, Ms. Nelson informed the receiving nurse of her

medication requirements and that she had yet to take her evening dose. This was

Page 4 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 5 of 35 PagelD 234

recorded in Ms. Nelson’s file along with an elevated blood pressure, and a note
to verify the medication.

16.The following day, March 7, 1994, Ms. Nelson was given Nitroglycerine, but not
her Procardia prescription. Over the duration of her incarceration, Ms. Nelson
requested her medication and complained of chest pain more than seven (7)
times. Ms. Nelson’s cellmates and even guards notified the medical staff.

17.The medical staff continuously knowingly failed to verify Ms. Nelson’s
medications. They continuously failed to run any tests related to chest pain,
including an EKG. Ms. Nelson was repeatedly rebuked for falsifying symptoms
and told to “self-medicate” and “quit faking” her chest pain.

18.Diane Nelson died on March 9, 1994, never having received her proper
medications or any real form of medical attention. Even in the midst of her
myocardial infarction, Ms. Nelson’s blood pressure was never taken, outside of
her initial intake. After her death, in the subsequent lawsuit, a nurse was quoted
as saying “[w]e save money because we skip the ambulance and bring them right
to the morgue.”

it. Fernando Cantres, Jr.
19.Fernando Cantres, Jr. was arrested and placed in the custody of Pinellas County

Jail on April 1, 2009. Upon arrival at the detention center, Mr. Cantres informed

Page 5 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 6 of 35 PagelD 235

the receiving nurse of his HIV positive status and that he was having HIV related
complications.

20.Mr. Cantres filed seven (7) requests, over the next five (5) months, citing weight
loss, eyesight loss, hearing voices, and other progressively worsening symptoms.
Mr. Cantres stated, in one such from, that the medical staff had failed to verify
his HIV status and were not monitoring him or referring him to chronic care. It
wasn’t until August 2009, when he was given a medical release form.

21.By the time Mr. Cantres was seen by any medical personnel he significantly
reduced vision, lost the ability to control his bladder, and was having trouble
walking and keeping his balance.

tii. George Arthur Hunt, IV

22.George Hunt was arrested on May 18, 2013 and taken to Pinellas County Jail.
Mr. Hunt advised the receiving nurse, on arrival that he was extremely jaundiced
and under the care of a physician.

23, Despite his visibly yellow color and the nurse’s knowledge of his serious medical
condition, Mr. Hunt was cleared for admission to the jail. Subsequently, Mr. Hunt
became so unsteady that he was given a wheelchair.

24.Two and a half hours later the staff nurse contacted an off-site doctor, contracted
through a subcontractor. This doctor was not actually a licensed physician and

was not qualified to practice medicine without the supervision of a licensed

Page 6 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 7 of 35 PagelD 236

practitioner. Despite this oversight in licensing, the Doctor gave the on-duty
nurse a list of medications to give him with orders to follow up with him in an
hour.

25.The nurse failed to follow orders, and two hours later, it was noted by the guards
that Mr. Hunt was nonresponsive. After waiting for backup, the guards
established that Mr. Hunt was not breathing. No attempts at resuscitation were
made and paramedics weren’t called for another twenty minutes. When the
paramedics were allowed access to Mr. Hunt, 40 minutes later, there was nothing
that could be done. Mr. Hunt was pronounced dead less than six (6) hours, after
arriving at the Pinellas County Jail.

iv. John W. Patterson

26.John W. Patterson was incarcerated from September 28, 1999 to the day of his
death on October |, 1999. Mr. Patterson turned himself in to Pinellas County Jail,
after learning that he had an outstanding warrant. Upon his arrival, Mr. Patterson
supplied the booking officers with the various medications that he was prescribed
for depression and bipolar disorder with psychotic features. Mr. Patterson
additionally disclosed a prior suicide attempt and it was noted that he was
anxious, manic, fearful, and confused, upon intake.

27. Mr. Patterson expressed suicidal thoughts which were minimized by the guard

on duty. A prisoner in an adjoining cell informed the guard on duty that Mr.

Page 7 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 8 of 35 PagelD 237

Patterdon had a shoelace and was trying to hang himself. The guard told the
informing prisoner not to worry about it. This was the guard’s third encounter
with Mr. Patterson’s possession of what was considered contraband in the
psychological evaluation unit, which Mr. Patterson was being held in.

28.The morning after the guard’s encounters with Mr. Patterson, October 1, 1999,
Mr. Patterson was found dead, having successfully hung himself with the
shoelace.

GENERAL ALLEGATIONS

29.The Pinellas County Jail System has one facility, which houses pre-trial
detainees, inmates serving sentences of less than one year, or convicted prisoners
with pending post-conviction hearings. This facility, which is the subject location
of this litigation, is located at 14400 49th Street North, Clearwater, FL 33762.

30.At all times material to this Action, this facility was inadequately staffed with
medical professionals, including doctors and nurses.

31.At all times material to this Action, both medical and nonmedical staff were
improperly trained to manage the requisite needs of those, in their care, with
specialized medical conditions.

32.Doctor Mauricio Rangel, at all times material hereto, was an agent and under the

employ of Defendant, COUNTY.

Page 8 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 9 of 35 PagelD 238

33.An unknown correctional officer, involved in the incident detailed herein, was an
agent and under the employ of Defendant, SHERIFF.

34, At all times material hereto, and in all acts described herein, the Defendants were
acting under color of state law and color of their authority as public officials and
public employees of the State of Florida and granted by the State of Florida.

35.Defendants violated Plaintiff JONES’ constitutional rights under the Eighth and
Fourteenth Amendments to the United States Constitution. It is further alleged
that these violations were committed as a result of the deliberate indifference, and
the policies and customs of Defendants.

36.Defendants violated the State and Federal laws, outlined herein, in their treatment
or lack of treatment, regarding Plaintiff, JONES’ specialized medical condition.

37.The wrongful actions of the Defendants constitute negligence under the laws of
the State of Florida.

38.The Plaintiff seeks an award of damages for permanent physical, mental and
emotional injuries, loss of earning capacity, loss of enjoyment of life, court costs
and attorneys’ fees.

A, Factual Allegations Regarding Plaintiff Terry Jones
39.Terry Jones was incarcerated in the Pinellas County Jail from April 6, 2016 until

his release on April 21, 2016.

Page 9 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 10 of 35 PagelD 239

40.Mr. Jones suffers from a number of health issues including: diabetes, gastric
bypass surgery, and a history of stroke. Consequently, Mr. Jones was on a number
of medications at the time of his arrest.

41.Mr. Jones reported his necessary and prescribed medications and abdominal
discomfort on April 7, 2016. His medications began administration on April 8,
2016.

42.Mr. Jones went more than 24 hours without the ability to urinate, when he was
seen on April 9, 2016. It was noted that Mr. Jones’ lower abdomen was distended
and painful. A Foley Catheter was ordered, over the phone, without being seen
by a licensed doctor, and Mr. Jones, after relieving his bladder began to feel
better. Mr. Jones was only seen by the nurse on duty. The doctor’s orders were
given over the phone.

43.On April 10, 2016 Mr. Jones again presented to the medical staff, complaining
of increased pelvic pain and urine discoloration. At this point the catheter was
still in place and a urine culture was ordered. Mr. Jones continued to complain of
pressure from the catheter, later in the day. Mr. Jones was not instructed on how
to clean, change, and empty the catheter until more than twenty-four (24) hours
after it was inserted.

44,.The catheter was removed on April 12, 2016, per doctor orders.

Page 10 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 11 of 35 PagelD 240

45.On April 15, 2016, Mr. Jones began complaining of a burning sensation while
urinating.

46.On April 18, 2016, Mr. Jones began reporting his inability to release his bladder,
to the guard on duty, whose identity is unknown at this time, and requesting
medical attention. The guard told him he had to wait to see any medical personnel
until the next morning. This guard was informed five (5) times of Mr. Jones’
health concerns, each time referring to Mr. Jones as “cry baby” and “boy”, telling
him to “quit whining” and so on. This guard also refused to give Mr. Jones a
mattress, which necessitated Mr. Jones lying on a stone floor when he lost the
ability to stand, from the pain.

47.A nurse came to dispense medications to a different inmate and Mr. Jones
approached her, explaining that he hadn’t been able to urinate in over twelve (12)
hours. The nurse told Mr. Jones to drink more fluids, despite noting distension in
his lower abdomen.

48.Mr. Jones was experiencing so much pain, at this point that, he lost
consciousness, causing him to collapse. In his fall, Mr. Jones injured his head,
neck, back and knee. This fall was witnessed by his cellmates, who called out for
help, but Mr. Jones was never assisted, and the fall was never reported, by the

guards.

Page 11 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 12 of 35 PagelD 241

49.Plaintiff, JONES’ fall was notated later, in his medical records, by the on duty
nurse.

50.Mr. Jones was able to relieve his bladder a small amount, in the early morning,
on April 19, 2016. He reported to the medical staff that the urine was dark and
discolored. A catheter was once again inserted that afternoon, almost 24 hours
after his initial pleas for emergency medical attention. The catheter caused
significant pain and affected Mr. Jones’ ability to walk, along with the back pain
from his earlier fall, which necessitated the use of a wheelchair.

51.The following morning, April 20, 2016, Mr. Jones was removed from the
wheelchair and given a cane to assist with mobility. Mr. Jones continued to
complain of increased pain and decreased mobility.

52.X-Rays were ordered on April 20, 2016. Mr. Jones also received an injection into
his spine, for his lower back pain, without any diagnosis.

53.Also, on April 20, 2016, Dr. Mauricio Rangel, MD notated Mr. Jones’ medical
file stating that he was “feigning illness” and refused to let Mr. Jones see or speak
with the medical director. Dr. Rangel also made disparaging comments to Mr.
Jones, stating that he just wanted to get out of general population and that he must
like it in the medical facility.

54.No tests were administered by the medical staff of Pinellas County Jail, despite

the fact the medical standard regarding discolored urine and related issues, is to

Page 12 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 13 of 35 PagelD 242

test for renal failure. Mr. Jones’ fall was never reported by the guards but was
documented by the nurses on duty. All Defendants, in this present case, were and
are guilty of deliberate indifference regarding the medical care and treatment of
Mr. Jones and other inmates of the Pinellas County Jail.
55.Mr. Jones was released from incarceration on April 21, 2016. Upon release, the
medical personnel failed to remove his catheter and he had to report immediately
to an emergency room, to have it removed. It was revealed, by the hospital, that
Mr. Jones had an infection from the catheter and that his kidney function was
down to twenty-six (26) percent.
56.Mr. Jones subsequently had to stay in the hospital for an additional two (2) days
before he could be released, due to the damage to his kidney.
57.Mr. Jones filed grievances with the Defendants COUNTY, SHERIFF, and
STATE and has either received no response or a denial of liability from each.
COUNT I
42b U.S.C. § 1983 CLAIM AGAINST DEFENDANT, PINELLAS COUNTY, for
Violations of the Eighth and Fourteenth Amendments Failure to Provide
Medical Care to Detainees with Known, Serious Medical Conditions
Plaintiff realleges and incorporates paragraphs one (1) through fifty-seven
(57), as if stated fully herein and further alleges:

58.Defendant, COUNTY, was on notice that the Pinellas County Jail Facility was

overcrowded and failed to properly treat the special needs of certain inmates,

Page 13 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 14 of 35 PagelD 243

such as inmates with medical conditions, as evidenced by numerous previous
incidents, a portion of which are documented herein.

59.At all times material to this action, Defendant, COUNTY, was on notice that the
facility guards and medical staff were inadequately trained to handle the
specialized medical conditions of all inmates, especially those requiring
exceptional medical care, including Plaintiff, JONES.

60.Defendant, COUNTY, has not made, continues not to make, and does not require
daily inquiries by medical staff or persons with particularized medical training,
into those inmates and/or detainees with specialized or emergency medical
conditions.

61.Defendant, COUNTY, is and has been on notice that medical staff does not make
daily inquiries with each individual inmate or detainee and that there is no policy
in place requiring staff to make such individual daily examinations. Accordingly,
it is incumbent on a correctional officer, with no particularized training, to alert
proper medical staff when a medical issue is brought to his or her attention.

62.Defendant, COUNTY’S policy of “allowing” inmates to inquire about or request
medical treatment, does not allow for ready access to medical care or immediate
medical attention, and does not satisfy Defendant’s legal duties or requirements,

under the law.

Page 14 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 15 of 35 PagelD 244

63.The staff is not trained to understand the significance or the difference in the
types of complaints that require immediate medical attention or that can follow
the protocol of a specialized or emergency medical condition. Thereby leaving it
in the untrained hands of a correctional officer to determine if immediate medical
attention is warranted, at his or her unqualified discretion.

64.Defendant, COUNTY, is legally required, under U.S.C. §1983 to provide
heightened medical care to those with specialized medical conditions.

65.While Defendant, COUNTY, may possess the necessary medical staff and
equipment to address these specialized needs, they have no way to determine the
appropriate time to administer to those specialized medical services and solely
rely on individual complaints and a trust that those complaints are being correctly
assessed and relayed by unqualified, nonmedical professionals.

66.Defendant, COUNTY’S policies rely on faulty reporting methods, dependent on
the sole discretion of untrained, nonmedical personnel.

67.Defendant, COUNTY’S continued policy of denying medical attention based on
arbitrary system of requesting medical treatment within a certain time limit to see
a doctor or other medical professional that is then available the next day or some
other point in the future, does not adequately or reasonably give access to
necessary medical care for individuals with specialized r emergency medical

conditions, suffered by persons like plaintiff.

Page 15 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 16 of 35 PagelD 245

68.At all times material to this action, Defendant, COUNTY, was on notice that the
facility guards and medical staff continuously failed to treat inmates or detainees
humanely.

69.Defendant, COUNTY, knew or should have known of reports demonstrating the
frequent failures of both the medical staff and corrections officers to
appropriately address medical concerns of inmates and/or detainees with medical
conditions.

70.Defendant, COUNTY, had a duty to ensure that their employees, agents, and
other responsible parties fulfilled their duties and did not violate the
constitutional rights of persons such as Plaintiff, TERRY JONES.

71.Any abdication of policymaking and oversight responsibilities, by Defendant,
COUNTY, to other parties, contributed to the injuries of Plaintiff, JONES, by
allowing such an environment to occur.

72.Defendant, COUNTY, had a duty to train, supervise, control, monitor or
otherwise ensure that the doctors, nurses, and jail security staff, under the
Defendants’ control, were able to adequately provide humane living conditions
and medical treatment, and did not violate the constitutional rights of persons
such as the Plaintiff, TERRY JONES.

73.Defendant, COUNTY, was on notice of the unconstitutional conditions in the

Pinellas County jail facilities, and regularly failed to rectify these conditions.

Page 16 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 17 of 35 PagelD 246

74.The above acts and omissions of all Defendant, COUNTY, constitutes a course
of conduct and/or failure to act amounting to negligence and/or deliberate
indifference to the rights, health, safety, and welfare of the plaintiff, TERRY
JONES, and those similarly situated, resulting in the deprivation of his
constitutional rights under state and federal law.

75.Federal and state law, as well as accepted corrections practices, at the time of the
incident, provided “fair warning” to Defendant, COUNTY, that their conduct was
improper, incompetent, illegal, and in violation of the Plaintiff's constitutional
and state rights.

76.The acts and omissions of the Defendant, COUNTY, as set forth above, violated
clearly established and well settled federal constitutional rights of the Plaintiff,
TERRY JONES, i.e., cruel and unusual punishment under the Eighth and
Fourteenth Amendments to the Unites States Constitution.

77.Atall times material hereto, Defendant, COUNTY, was responsible for adopting,
implementing, and maintaining the rules and regulations in regard to their
obligation to provide constitutionally acceptable levels of housing, living
conditions, and health and assessment services for detainees and inmates within
the Pinellas County jail system.

78.Defendant, COUNTY, failed to comply with these obligations, as its employees

breached their duties and failed to properly screen, assess, and treat Plaintiff or

Page 17 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 18 of 35 PagelD 247

allow him humane living conditions, causing substantial risk and harm to
Plaintiff, JONES, and those similarly situated.

79,Defendant, COUNTY, through correctional officers, doctors, nurses, and medical
staff, demonstrated deliberate indifference to the health and wellbeing of inmates
such as Plaintiff JONES, by failing to institute a constitutionally adequate system
for treating the medical problems of pre-trial detainees, which resulted in the
systematic denial of medical care to inmates with serious, known medical
problems.

80.Defendant, COUNTY demonstrated deliberate indifference to the health and
wellbeing of inmates such as the Plaintiff JONES, by failing to ensure that
inmates received appropriate and necessary medical care, in a consistent manner.

81.Because of the inadequate policies put in place, Plaintiff JONES suffered
severely from an entirely preventable infection and loss of kidney function, as
well as head, neck, back, and knee injuries, which have required extensive
medical care and hospitalization.

82.Plaintiff JONES’ inability to receive the proper medical care was a direct and
proximate result of Defendant, COUNTY’S failure to maintain the necessary,
staffing, training, protocols, and so on, required of them by the Federal and State
law, Department of Corrections regulations, community guidelines, and common

practices and requirements in the field.

Page 18 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 19 of 35 PagelD 248

83.Defendant, COUNTY, acted in reckless disregard of both constitutional
prohibitions and guarantees under color of state law, thereby misusing the power
possessed by virtue of state law and made possible only because Defendant,
COUNTY, was clothed with the authority of state law.

84.Plaintiff JONES was a victim of the above-mentioned illegal treatment of inmates
and detainees, and said illegal treatment was the direct result of the previously
described acts, omissions, policies, and/or customs of Defendant, COUNTY.

85.The deliberate indifference of Defendant, COUNTY, violated the constitutional
rights of all persons, including the Plaintiff, for which 42 U.S.C §1983 provides
a remedy.

86.As a direct and proximate result of Defendant, COUNTY’S conduct, Plaintiff
JONES suffered severe physical, mental, and emotional injuries, loss of earning
capacity, and loss of enjoyment of life.

WHEREFORE Plaintiff TERRY JONES demands compensatory damages
against Defendant, COUNTY, plus attorney’s fees, costs and trial by jury for all
issues so triable by right.

COUNT I
42b U.S.C. § 1983 CLAIM AGAINST DEFENDANTS, PINELLAS COUNTY

SHERIFF, for Violations of the Eighth and Fourteenth Amendments Failure to
Provide Medical Care to Detainees with Known, Serious Medical Conditions

Page 19 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 20 of 35 PagelD 249

Plaintiff realleges and incorporates paragraphs one (1) through fifty-seven

(57), as if stated fully herein and further alleges:

87.Defendant, SHERIFF, was on notice that the Pinellas County Jail Facility was
overcrowded and failed to properly treat the special needs of certain inmates,
such as inmates with medical conditions, as evidenced by numerous previous
incidents, a portion of which are documented herein.

88.At all times material to this action, Defendant, SHERIFF, was on notice that the
facility guards and medical staff were inadequately trained to handle the
specialized medical conditions of all inmates, especially those requiring
exceptional medical care, including Plaintiff, JONES.

89,Defendant, SHERIFF, has not made, continues not to make, and does not require
daily inquiries by medical staff or persons with particularized medical training,
into those inmates and/or detainees with specialized or emergency medical
conditions.

90.Defendant, SHERIFF, is and has been on notice that medical staff does not make
daily inquiries with each individual inmate or detainee and that there is no policy
in place requiring staff to make such individual daily examinations. Accordingly,
it is incumbent on a correctional officer, with no particularized training, to alert

proper medical staff when a medical issue is brought to his or her attention.

Page 20 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 21 of 35 PagelD 250

91.Defendant, SHERIFF’S policy of “allowing” inmates to inquire about or request
medical treatment, does not allow for ready access to medical care or immediate
medical attention, and does not satisfy Defendant’s legal duties or requirements,
under the law.

92.The staff is not trained to understand the significance or the difference in the
types of complaints that require immediate medical attention or that can follow
the protocol of a specialized or emergency medical condition. Thereby leaving it
in the untrained hands of a correctional officer to determine if immediate medical
attention is warranted, at his or her unqualified discretion.

93.Defendant, SHERIFF, is legally required, under U.S.C. §1983 to provide
heightened medical care to those with specialized medical conditions.

94,While Defendant, SHERIFF, may possess the necessary medical staff and
equipment to address these specialized needs, they have no way to determine the
appropriate time to administer to those specialized medical services and solely
rely on individual complaints and a trust that those complaints are being correctly
assessed and relayed by unqualified, nonmedical professionals.

95.Defendant, SHERIFF’S policies rely on faulty reporting methods, dependent on
the sole discretion of untrained, nonmedical personnel.

96.Defendant, SHERIFF’S continued policy of denying medical attention based on

arbitrary system of requesting medical treatment within a certain time limit to see

Page 21 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 22 of 35 PagelD 251

a doctor or other medical professional that is then available the next day or some
other point in the future, does not adequately or reasonably give access to
necessary medical care for individuals with specialized r emergency medical
conditions, suffered by persons like plaintiff.

97.At all times material to this action, Defendant, SHERIFF, was on notice that the
facility guards and medical staff continuously failed to treat inmates or detainees
humanely.

98.Defendant, SHERIFF, knew or should have known of reports demonstrating the
frequent failures of both the medical staff and corrections officers to
appropriately address medical concerns of inmates and/or detainees with medical
conditions.

99, Defendant, SHERIFF, had a duty to ensure that their employees, agents, and other
responsible parties fulfilled their duties and did not violate the constitutional
rights of persons such as Plaintiff, TERRY JONES.

100. Any abdication of policymaking and oversight responsibilities, by Defendant,
SHERIFF, to other parties, contributed to the injuries of Plaintiff, JONES, by
allowing such an environment to occur.

101. Defendant, SHERIFF, had a duty to train, supervise, control, monitor or
otherwise ensure that the doctors, nurses, and jail security staff, under the

Defendants’ control, were able to adequately provide humane living conditions

Page 22 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 23 of 35 PagelD 252

and medical treatment, and did not violate the constitutional rights of persons
such as the Plaintiff, TERRY JONES.

102. Defendant, SHERIFF, was on notice of the unconstitutional conditions in the
Pinellas County jail facilities, and regularly failed to rectify these conditions.
103. The above acts and omissions of all Defendant, SHERIFF, constitutes a course
of conduct and/or failure to act amounting to negligence and/or deliberate
indifference to the rights, health, safety, and welfare of the plaintiff, TERRY
JONES, and those similarly situated, resulting in the deprivation of his

constitutional rights under state and federal law.

104. Federal and state law, as well as accepted corrections practices, at the time of
the incident, provided “fair warning” to Defendant, SHERIFF, that their conduct
was improper, incompetent, illegal, and in violation of the Plaintiff's
constitutional and state rights.

105. The acts and omissions of the Defendant, SHERIFF, as set forth above,
violated clearly established and well settled federal constitutional rights of the
Plaintiff, TERRY JONES, i.e., cruel and unusual punishment under the Eighth
and Fourteenth Amendments to the Unites States Constitution.

106. At all times material hereto, Defendant, SHERIFF, was responsible for
adopting, implementing, and maintaining the rules and regulations in regard to

their obligation to provide constitutionally acceptable levels of housing, living

Page 23 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 24 of 35 PagelD 253

conditions, and health and assessment services for detainees and inmates within
the Pinellas County jail system.

107. Defendant, SHERIFF, failed to comply with these obligations, as_ its
employees breached their duties and failed to properly screen, assess, and treat
Plaintiff or allow him humane living conditions, causing substantial risk and
harm to Plaintiff, JONES, and those similarly situated.

108. Defendant, SHERIFF, through correctional officers, doctors, nurses, and
medical staff, demonstrated deliberate indifference to the health and wellbeing of
inmates such as Plaintiff JONES, by failing to institute a constitutionally
adequate system for treating the medical problems of pre-trial detainees, which
resulted in the systematic denial of medical care to inmates with serious, known
medical problems.

109. Defendant, SHERIFF demonstrated deliberate indifference to the health and
wellbeing of inmates such as the Plaintiff JONES, by failing to ensure that
inmates received appropriate and necessary medical care, in a consistent manner.

110. Asa result of the inadequate policy put in place, Plaintiff JONES suffered
severely from an entirely preventable infection and loss of kidney function, as
well as head, neck, back, and knee injuries, which have required extensive

medical care and hospitalization.

Page 24 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 25 of 35 PagelD 254

111. Plaintiff JONES’ inability to receive the proper medical care was a direct and
proximate result of Defendant, SHERIFF’S failure to maintain the necessary,
staffing, training, protocols, and so on, required of them by the Federal and State
law, Department of Corrections regulations, community guidelines, and common
practices and requirements in the field.

112. Defendant, SHERIFF, acted in reckless disregard of both constitutional
prohibitions and guarantees under color of state law, thereby misusing the power
possessed by virtue of state law and made possible only because Defendant,
SHERIFF, was clothed with the authority of state law.

113. Plaintiff JONES was a victim of the above-mentioned illegal treatment of
inmates and detainees, and said illegal treatment was the direct result of the
previously described acts, omissions, policies, and/or customs of Defendant,
SHERIFF.

114. The deliberate indifference of Defendant, SHERIFF, violated the
constitutional rights of all persons, including the Plaintiff, for which 42 U.S.C
§1983 provides a remedy.

115. Asadirect and proximate result of Defendant, SHERIFF’S conduct, Plaintiff
JONES suffered severe physical, mental, and emotional injuries, loss of earning

capacity, and loss of enjoyment of life.

Page 25 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 26 of 35 PagelD 255

WHEREFORE Plaintiff TERRY JONES demands compensatory damages
against Defendant, SHERIFF, plus attorney’s fees, costs and trial by jury for all
issues so triable by right.

COUNT Til
42b U.S.C. § 1983 CLAIM AGAINST DEFENDANT, THE STATE OF

FLORIDA, for Violations of the Eighth and Fourteenth Amendments Failure to
Provide Medical Care to Detainees with Known, Serious Medical Conditions

Plaintiff realleges and incorporates paragraphs one (1) through fifty-seven
(57), as if stated fully herein and further alleges:

116. Defendant, STATE, has a duty to protect inmates and detainees, incarcerated
within its borders, through oversight, management, and funding.

117. Defendant, STATE, was on notice that the Pinellas County Jail Facility was
overcrowded and failed to properly treat the special needs of certain inmates,
such as inmates with medical conditions, as evidenced by numerous previous
incidents, a portion of which are documented herein.

118. Defendant, STATE, does not require daily inquiries by medical staff or
persons with particularized medical training, into those inmates and/or detainees
with specialized or emergency medical conditions.

119. Defendant, STATE, is and has been on notice that medical staff does not make

daily inquiries with each individual inmate or detainee and that there is no policy

in place requiring staff to make such individual daily examinations. Accordingly,

Page 26 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 27 of 35 PagelD 256

it is incumbent on a correctional officer, with no particularized training, to alert
proper medical staff when a medical issue is brought to his or her attention.

120. Defendant, STATE’S allowance of a policy “allowing” inmates to inquire
about or request medical treatment, does not allow for ready access to medical
care or immediate medical attention, and does not satisfy Defendant’s legal duties
or requirements, under the law.

121. The staff is not trained to understand the significance or the difference in the
types of complaints that require immediate medical attention or that can follow
the protocol of a specialized or emergency medical condition. Thereby leaving it
in the untrained hands of a correctional officer to determine if immediate medical
attention is warranted, at his or her unqualified discretion.

122. Defendant, STATE, is legally required, under U.S.C. §1983 to provide
heightened medical care to those with specialized medical conditions.

123. While Defendant, STATE, may possess the necessary medical staff and
equipment to address these specialized needs, they have no way to determine the
appropriate time to administer to those specialized medical services and solely
rely on individual complaints and a trust that those complaints are being correctly
assessed and relayed by unqualified, nonmedical professionals.

124. Defendant, STATE’S policies rely on faulty reporting methods, dependent on

the sole discretion of untrained, nonmedical personnel.

Page 27 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 28 of 35 PagelD 257

125, Defendant, STATE’S continued policy of denying medical attention based on
arbitrary system of requesting medical treatment within a certain time limit to see
a doctor or other medical professional that is then available the next day or some
other point in the future, does not adequately or reasonably give access to
necessary medical care for individuals with specialized r emergency medical
conditions, suffered by persons like plaintiff.

126. Atall times material to this action, Defendant, STATE, was on notice that the
facility guards and medical staff were inadequately trained to handle the
specialized medical conditions of all inmates, especially those requiring
exceptional medical care, including Plaintiff, JONES.

127. Atall times material to this action, Defendant, STATE, was on notice that the
facility guards and medical staff continuously failed to treat inmates or detainees
humanely.

128. Defendant, STATE, knew or should have known of reports demonstrating the
frequent failures of both the medical staff and corrections officers to
appropriately address medical concerns of inmates and/or detainees with medical
conditions.

129. Defendant, STATE, had a duty to ensure that their employees, agents, and
other responsible parties fulfilled their duties and did not violate the

constitutional rights of persons such as Plaintiff, TERRY JONES.

Page 28 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 29 of 35 PagelD 258

130. Any abdication of policymaking and oversight responsibilities, by Defendant,
STATE, to other parties, contributed to the injuries of Plaintiff, JONES, by
allowing such an environment to occur.

131. Defendant, STATE, had a duty to train, supervise, control, monitor or
otherwise ensure that their agents were able to adequately provide humane living
conditions and medical treatment, and did not violate the constitutional rights of
persons such as the Plaintiff, TERRY JONES.

132. Defendant, STATE, was on notice of the unconstitutional conditions in the
Pinellas County jail facilities, and regularly failed to rectify these conditions.
133. The above acts and omissions of all Defendant, STATE, constitutes a course
of conduct and/or failure to act amounting to negligence and/or deliberate
indifference to the rights, health, safety, and welfare of the plaintiff, TERRY
JONES, and those similarly situated, resulting in the deprivation of his

constitutional rights under state and federal law.

134. Federal and state law, as well as accepted corrections practices, at the time of
the incident, provided “fair warning” to Defendant, STATE, that their conduct
was improper, incompetent, illegal, and in violation of the Plaintiff's
constitutional and state rights.

135. The acts and omissions of the Defendant, STATE, as set forth above, violated

clearly established and well settled federal constitutional rights of the Plaintiff,

Page 29 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 30 of 35 PagelD 259

TERRY JONES, i.e., cruel and unusual punishment under the Eighth and
Fourteenth Amendments to the Unites States Constitution.

136. At all times material hereto, Defendant, STATE, was responsible for
adopting, implementing, and maintaining the rules and regulations regarding
their obligation to provide constitutionally acceptable levels of housing, living
conditions, and health and assessment services for detainees and inmates within
the Pinellas County jail system.

137. Defendant, STATE, failed to comply with these obligations, as its agents
breached their duties and failed to properly screen, assess, and treat Plaintiff or
allow him humane living conditions, causing substantial risk and harm to
Plaintiff, JONES, and those similarly situated.

138. Defendant, STATE, through Defendants, COUNTY and SHERIFF,
demonstrated deliberate indifference to the health and wellbeing of inmates such
as Plaintiff JONES, by failing to institute a constitutionally adequate system for
treating the medical problems of pre-trial detainees, which resulted in the
systematic denial of medical care to inmates with serious, known medical
problems.

139, Asa result of the inadequate policy put in place, Plaintiff JONES suffered

severely from an entirely preventable infection and loss of kidney function, as

Page 30 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 31 of 35 PagelD 260

well as head, neck, back, and knee injuries, which have required extensive
medical care and hospitalization.

140. Plaintiff JONES’ inability to receive the proper medical care was a direct and
proximate result of Defendant, STATE’S failure to maintain the necessary,
oversight, training, protocols, and so on, required of them by the Federal and
State law, Department of Corrections regulations, community guidelines, and
common practices and requirements in the field.

141. Defendant, STATE, acted in reckless disregard of both constitutional
prohibitions and guarantees under color of state law, thereby misusing the power
possessed by virtue of law and made possible only because Defendant, STATE,
clothed their agents with the authority of state law.

142. Plaintiff JONES was a victim of the above-mentioned illegal treatment of
inmates and detainees, and said illegal treatment was the direct result of the
previously described acts, omissions, policies, and/or customs of Defendant,
STATE.

143. The deliberate indifference of Defendant, STATE, violated the constitutional
rights of all persons, including the Plaintiff, for which 42 U.S.C §1983 provides

a remedy.

Page 31 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 32 of 35 PagelD 261

144. As a direct and proximate result of Defendant, STATE’S conduct, Plaintiff
JONES suffered severe physical, mental, and emotional injuries, loss of earning
capacity, and loss of enjoyment of life.

WHEREFORE Plaintiff TERRY JONES demands compensatory damages
against Defendant, STATE, plus attorney’s fees, costs and trial by jury for all issues
so triable by right.

COUNT IV
Liability for Negligence Against PINELLAS COUNTY

Plaintiff realleges and incorporates paragraphs one (1) through fifty-seven
(57), as if stated fully herein and further alleges:

145. At all times material hereto, Defendant, COUNTY, acted by and through its
agents, employees, and/or officers.

146. Atall times material hereto, individuals employed in the Pinellas County Jail
facilities acted within the course and scope of their employment with Defendant,
COUNTY.

147, Atall times material hereto, Defendant, COUNTY, by and through its agents,
deputies, and/or employees breached the duty to protect by permitting Plaintiff,
JONES, to be subject to substandard or nonexistent medical care, resulting in

serious injury to Plaintiff.

Page 32 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 33 of 35 PagelD 262

148. Atall times material hereto, Defendant, COUNTY, by and through its agents,
deputies, and/or employees breached the duty to protect by not immediately
treating Plaintiff, JONES’ medical condition and allowing Plaintiff to suffer
significant pain, loss of kidney function, and further injury.

149. Asa direct and proximate result of the negligence of the agents, employees,
and/or officers of Defendant, PINELLAS COUNTY, Plaintiff JONES sustained
injuries, for which Defendant is liable, as a matter of law.

WHEREFORE the Plaintiff JONES demands compensatory damages against
the Defendant PINELLAS COUNTY, costs, and trial by jury on issues so triable by
right.

COUNT V
Liability for Negligence Against PINELLAS COUNTY SHERIFF

Plaintiff realleges and incorporates paragraphs one (1) through fifty-seven
(57), as if stated fully herein and further alleges:

150. At all times material hereto, Defendant, SHERIFF, acted by and through its
agents, employees, and/or officers.

151. Atall times material hereto, individuals employed in the Pinellas County Jail
facilities acted within the course and scope of their employment with Defendant,

SHERIFF.

Page 33 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 34 of 35 PagelD 263

152. Atall times material hereto, Defendant, SHERIFF, by and through its agents,
deputies, and/or employees breached the duty to protect by permitting Plaintiff,
JONES, to be subject to substandard or nonexistent medical care, resulting in
serious injury to Plaintiff.

153. Atall times material hereto, Defendant, SHERIFF, by and through its agents,
deputies, and/or employees breached the duty to protect by not immediately
treating Plaintiff, JONES’ medical condition and allowing Plaintiff to suffer
significant pain, loss of kidney function, and further injury.

154. Asa direct and proximate result of the negligence of the agents, employees,
and/or officers of Defendant, PINELLAS COUNTY SHERIFF, Plaintiff JONES
sustained injuries, for which Defendants are vicariously liable as a matter of law.

WHEREFORE the Plaintiff JONES demands compensatory damages against
the Defendant PINELLAS COUNTY SHERIFF, costs, and trial by jury on issues so
triable by right.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff, TERRY JONES, demands judgment against each

Defendant individually and/or jointly for compensatory damages together with

interest, costs of suit, and such other relief as the court deems proper and as follows:

A. Damages in an amount to be determined at trial;

Page 34 of 35
Case 8:17-cv-02888-SDM-AEP Document 30 Filed 03/25/19 Page 35 of 35 PagelD 264

B. Prejudgment and postjudgment interest at the maximum rate allowable
by law;
C. Treble, exemplary, and/or punitive damages in an amount to be
determined at trial;
D. The costs and disbursements incurred by Plaintiff in connection with this
action, including reasonable attorney’s fees; and
E. Such other and further relief available under all applicable state or federal
law and any relief the Court deems just and appropriate.
CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing document has
been furnished by the Court’s CM/ECF system on this 25" day of March 2019, to
John A. Powell Jr., Esquire, Attorney for Defendant Pinellas County,

ipowell@pinellascounty.org and eservice@pinellascounty.org and Paul G. Rozelle,

Esquire, Attorney for Sheriff, prozelle@pcsonet.com and amarcott]@pcsonet.com.

 

_fs/ Craig R. Lynd

Craig R. Lynd, Esquire

Florida Bar No.: 122210

Email: craiglynd@kaufmanlynd.com
Secondary Email: rrosso@kaufmanlynd.com
KAUFMAN & LYND, PLLC
Attorney for Plaintiff

200 E. Robinson Street, Suite 250
Orlando, Florida 32801

Phone: (407) 706-3535

Fax: (407) 440-4543

 

Page 35 of 35
